DETAILED ACTION
This office action is responsive to application 16/614,967 filed on May 10, 2018.  Claims 1-11 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on November 19, 2019, February 21, 2020 and February 1, 2021 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0256769).

	Consider claim 1, Kim et al. teaches:
	A solid-state imaging device (see figures 1 and 8F) comprising: 
	a memory (storage diode, 114, paragraph 0038) that is located on a side opposite from a light receiving surface (e.g. on the bottom side in figure 1) and formed in a same substrate (semiconductor layer, 110) of Si (“silicon-on-insulator” paragraph 0035) as a photoelectric conversion element (photoelectric conversion region, 115, paragraph 0038); and 
	a bottom light-shielding film (shield film, 140, paragraph 0039) that is formed at a bottom portion of a hole defined by digging the Si deep from the light receiving surface (see figures 1, 8D and 8E, paragraphs 0069-0071), at a position where the memory (114) is formed (see figures 1, 8D and 8E).

	Consider claim 2, and as applied to claim 1 above, Kim et al. further teaches a light-transmitting film (material layer, 150) that is formed to fill the hole over the bottom 

	Consider claim 3, and as applied to claim 2 above, Kim et al. further teaches a light-transmitting film (material layer, 150) includes a material having a refractive index smaller than a refractive index of Si (e.g. borosilicate glass, BSG, paragraph 0037).

	Consider claim 4, and as applied to claim 3 above, Kim et al. further teaches that the light-transmitting film (150) includes an oxide film (“oxide film”, paragraph 0037).

	Consider claim 9, and as applied to claim 1 above, Kim et al. further teaches the bottom light-shielding film (140) is formed to fill the hole entirely (e.g. as shown in figures 8E and 8F).

	Consider claim 10, and as applied to claim 1 above, Kim et al. further teaches a global shutter function (“global shutter”, paragraph 0039).

	Consider claim 11, Kim et al. teaches:
	An electronic device (see figure 9) comprising: 
	a solid-state imaging device (see figures 1 and 8F) comprising: 
	a memory (storage diode, 114, paragraph 0038) that is located on a side opposite from a light receiving surface (e.g. on the bottom side in figure 1) and formed in a same substrate (semiconductor layer, 110) of Si (“silicon-on-insulator” paragraph 
	a bottom light-shielding film (shield film, 140, paragraph 0039) that is formed at a bottom portion of a hole defined by digging the Si deep from the light receiving surface (see figures 1, 8D and 8E, paragraphs 0069-0071), at a position where the memory (114) is formed (see figures 1, 8D and 8E);
	a signal processing circuit (pixel signal processing unit, 2140) configured to process an output signal output from the solid-state imaging device (see paragraph 0076); and 
	an optical system (e.g. lens layer, 170, figure 1) configured to input incident light into the solid-state imaging device (see paragraph 0036).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0256769) in view of Oh et al. (US 2016/0204150).

	Consider claim 5, and as applied to claim 2 above, Kim et al. does not explicitly teach a top light-shielding film that is formed on part of the light-transmitting film after the light-transmitting film is planarized.
	Oh et al. similarly teaches an imaging device with a memory (charge storage device, SD, paragraph 0096) wherein an insulation layer (130a, paragraph 0107) comprising an oxide, a nitride, an oxynitride, or a combination thereof (paragraph 0105), is formed above the memory (SD, see figure 33).
	However, Oh et al. additionally teaches a top light-shielding film (first light blocking layer, 132) that is formed on part of the insulation layer (130a) after the insulation layer (130a) is planarized (see figures 33 and 34, paragraph 0107).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid state imaging .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0256769) in view of Yamashita et al. (US 2017/0141145).

	Consider claims 7 and 8, and as applied to claim 1 above, Kim et al. does not explicitly teach an embedded light-shielding film that is formed by being embedded near the memory from a side opposite from the light receiving surface.
	Yamashita et al. similarly teaches a solid-state imaging device (figure 9B) comprising a light-shielding film (120) for blocking light (142, figure 1C, paragraph 0047) incident on a backside of the imaging device (see figure 1C) from reaching a memory (storage node, 118’). 
	However, Yamashita et al. further teaches that the light-shielding film (120) is formed to be connected to an embedded light-shielding film (cap layer, 701g, i.e. via front side isolation structure 110 and back side isolation structure 112, see figure 9B) that is formed by being embedded near the memory (118’, see figure 9B) from a side opposite from the light receiving surface (see figure 9B, paragraph 0096).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom light-shielding film taught by Kim et al. be connected to an embedded light-shielding film as taught by Yamashita et al. for the benefit of reducing the risk of parasitic light from entering the memory (Yamashita et al., paragraph 0096).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 6, Oh et al. (US 2016/0204150) teaches that the light-shielding film (132) includes a digging light-shielding film that is formed by digging the insulation film (130a, see figure 34).
	However, the prior art of record does not teach nor reasonably suggest that the digging light-shielding film connects the top light-shielding film and the bottom light-shielding film, as recited in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hynecek et al. (US 2018/0220086) teaches a solid-state imaging device (figure 5) comprising: a memory (415, 416) that is located on a side opposite from a light (419) receiving surface (see figure 5) and formed in a same substrate of Si as a photoelectric conversion element (photodiode, 401, see figure 5); and a bottom light-shielding film (405) that is formed at a bottom portion of a hole defined by digging the Si deep from 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696